Citation Nr: 1723106	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for myocardial infarction, to include as secondary to service-connected acquired psychiatric disability.  

3.  Entitlement to a rating in excess of 50 percent for a service-connected acquired psychiatric disability to include dysthymic disability and bipolar disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2008 rating decision of the Huntington, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the Louisville, Kentucky RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his prostate cancer may be the result of exposure to contaminated water at Camp Lejeune.  The Veteran's service at Camp Lejeune is documented and he is presumed to have been exposed to contaminated water.  The RO obtained a medical opinion in January 2015.  The opinion provider noted the Veteran was diagnosed with, and had a family history of, prostate cancer.  The opinion provider stated the common etiologies of prostate cancer include family history, a high fat diet, and certain infections.  The opinion provider noted there had been no studies which found that the contaminated waters at Camp Lejeune did not caused prostate cancer. 

The Board finds the January 2015 VA opinion to be inadequate.  The opinion provider noted that there was a lack of positive association between solvent contaminated water and prostate cancer in epidemiologic studies; however, the opinion provider did not address the medical literature provided by the Veteran noting that veterans exposed to contaminated waters at Camp Lejeune had higher mortality rates due to prostate cancer.  Moreover, the examiner failed to state whether the Veteran's prostate cancer could have otherwise been related to his active service, outside of his time at Camp Lejeune.  

As to the Veteran's claim for service connection for myocardial infarction the Veteran was most recently provided with a VA examination in December 2007.  The examiner concluded the Veteran's heart attack was not caused by his service-connected acquired psychiatric disability because there is no medical literature that supports the contention that a myocardial infarction is caused by an acquired psychiatric disability. 

The Board finds the December 2007 VA opinion to be inadequate as the examiner failed to provide an adequate rationale for his conclusion that myocardial infarction cannot be caused by a psychiatric disability.  The examiner did not state why the absence of evidence of an association between myocardial infarction and acquired psychiatric disabilities preclude the possibility of the association.  Moreover, the examiner did not provide an opinion as to whether the Veteran's psychiatric disability aggravated his myocardial infarction or whether his myocardial infarction was otherwise etiologically related to his active service.  Thus, an addendum opinion must be obtained on remand.   

The Veteran is seeking an increased evaluation for his service-connected acquired psychiatric disability.  In October 2016 the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO sent the Veteran an October 2016 letter indicating his claim for entitlement to service connection for PTSD was inextricably intertwined with his claim for entitlement to an increased evaluation for his service-connected acquired psychiatric disability that was before the Board.  The Board cannot differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  An April 2015 VA examination included two separate psychiatric diagnoses (although not PTSD) and the examiner was able to differentiate the symptoms attributable to each diagnosis.  However, to the extent additional evidence may be developed in connection with the claim for PTSD, it will be important that any additional symptoms related to PTSD be distinguished, to the extent possible.  The Board cannot adjudicate the Veteran's claim for entitlement to an increased evaluation for his service-connected acquired psychiatric disability before his claim seeking service connection for PTSD is developed.  Thus, on remand the RO must complete the development necessary, to include a VA examination, to adjudicate the Veteran's claim for entitlement to service connection for PTSD.   

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of step one take any necessary steps to develop the Veteran's claim for entitlement to service connection for PTSD to include seeking and independently verifying stressor information.  

3.  After the completion of all of the above schedule the Veteran for a VA examination in connection with his claim for an increased rating for an acquired psychiatric disability.  

Based on the examination and review of the record the examiner should offer an opinion as to the following: 

(a)  Diagnose any and all present psychiatric disabilities to include PTSD.

The examiner should consider and discuss as necessary a September 2011 private mental health evaluation diagnosing the Veteran with anxiety with PTSD features.  

The examiner is asked to differentiate those psychiatric symptoms that are attributable to each diagnosed psychiatric disability.  If it is not possible to differentiate what portion of each symptom is attributable to each diagnosis, the examiner should state this in his or her report, complete with supporting rationale. 

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the Veteran's alleged stressor was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor.  

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination.  

4.  After the completion of step one the AOJ must contact the VA opinion provider who provided the January 2015 opinion in connection with the Veteran's claim for service-connection for prostate cancer and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the review of the record the opinion provider should offer an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's prostate cancer is etiologically related to his active service to include his exposure to contaminated water during his active service in Camp Lejeune.  

The opinion provider must consider and discuss as necessary the medical literature submitted by the Veteran noting veterans who were stationed at Camp Lejeune had an increased mortality rate due to prostate cancer.  

If the January 2015 VA opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

5.  After the completion of steps one through three the AOJ must contact the VA examiner who examined the Veteran in December 2007 in connection with the Veteran's claim for service-connection for myocardial infarction secondary to his service-connected acquired psychiatric disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the review of the record the examiner should offer an opinion as to the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's myocardial infarction is etiologically related to his active service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's myocardial infarction was caused by his service-connected acquired psychiatric disability?

(c)  Is it at least as likely as not that the Veteran's service-connected acquired psychiatric disability aggravated his myocardial infarction?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the December 2007 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

6.  The RO should then re-adjudicate the claims on appeal and the Veteran's claim for entitlement to service connection for PTSD.  If any of the issues on appeal remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board if appropriate.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



